               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ZURICH AMERICAN INSURANCE          )
COMPANY,                           )
                                   )
                Plaintiff,         )
                                   )
    v.                             )              1:19CV957
                                   )
CASEY’S AUTO SERVICE, INC.,        )
and ASSET RECOVERY SOLUTIONS       )
OF N.C., LLC,                      )
                                   )
                Defendants.        )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Before the court is Plaintiff Zurich American Insurance

Company’s Motion to Dismiss Defendants’ Counterclaim pursuant to

F.R.C.P. 12(b)(6). (Doc. 12.)

    Plaintiff Zurich American Insurance Company (“Zurich”)

brought this diversity suit against Defendants Casey’s Auto

Service, Inc. (“Casey’s Auto”) and Asset Recovery Solutions, LLC

(“ARS”) for declaratory judgment and unjust enrichment.

(Complaint (“Compl.” (Doc. 1).) Plaintiff sold commercial

insurance policies to Defendant Casey’s Auto in 2018 and 2019.

(Id. ¶¶ 7, 14.) Plaintiff alleges that Casey’s Auto

misrepresented its relationship with an entity called “ARS

Towing” in order to help Defendant ARS receive coverage under




    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 1 of 11
the 2018 policy. (Id. ¶ 36.) Defendant ARS had previously been

insured by Zurich, but Zurich had determined it would no longer

insure ARS. (Id. ¶ 13.)

    In 2018, Plaintiff issued a policy to Casey’s Auto after an

insurance application was submitted that “identified Casey’s

[Auto] as the primary named insured and identified an entity

styled ‘ARS Towing’ as an ‘Other Named Insured.’ The application

contains a notation suggesting that Casey’s [Auto] was doing

business as ‘ARS Towing’ at the time of the application.” (Id.

¶¶ 9–10.) The 2018 policy covered twenty vehicles. (Id. ¶ 7.) A

2019 insurance application for Defendant Casey’s sought coverage

for only two vehicles. (Id. ¶ 15.) “Upon information and belief,

these two vehicles were the only two vehicles insured under the

[2018] Policy that were owned by and titled in Casey’s [Auto]’

name. Upon information and belief, all remaining vehicles

insured by the Policy were owned by and titled in ARS’ name.”

(Id.) Plaintiff alleges there was never a business called “ARS

Towing,” nor did Defendant Casey’s Auto ever do business as “ARS

Towing.” (Id. ¶ 18.)

    Plaintiff seeks a declaratory judgment stating that the

2018 Policy sold to Casey’s Auto was void ab initio due to

material misrepresentations made by Defendants, and that, as a

result, Plaintiff has no obligation to provide coverage under


                                  -2-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 2 of 11
the policy. (Id. ¶¶ 39, 42, 44.) Plaintiff also seeks an order

directing recoupment of payments made pursuant to claims under

the 2018 Policy. (Id. ¶ 46.)

    Defendants filed an Answer to the Complaint. (Doc. 11.) In

their Answer, Defendants asserted the following counterclaim

(Fraud):

    U.S. Code § 1341. Frauds and swindles

    Whoever, having devised or intending to devise any
    scheme or artifice to defraud, or for obtaining money
    or property by means of false or fraudulent pretenses,
    representations, or promises

    Zurich acted to return premium to Casey’s Towing, only
    to file a claim for money damages against Casey’s
    making fraudulent representations. These false
    representations were made to this honorable court in
    the present claim and is intended to obtain money from
    Casey’s Towing by means of fraudulent pretenses.

    Zurich, by way of insurance agent, insured Casey’s
    Towing as well as ARS Towing. When ARS was having
    difficulty finding coverage, the agent wrote a policy
    to insure ARS as a subsidiary of Casey’s Towing. There
    is no evidence that representatives from Casey’s
    Towing were aware of the change. What is evident, is
    that the same agent of Zurich, wrote all of the
    policies in question; Therefore, Zurich knew or should
    have known that Casey’s Towing and ARS were separate
    entities. Moreover, this makes the claim filed by
    Plaintiff, erroneous.

(Id. at 6 (punctuation and format as in original).)

    Plaintiff filed its Motion to Dismiss Defendants’

Counterclaim for failure to state a claim on December 5, 2019.

(Doc. 12.) Plaintiff filed a supporting brief on the same day.


                                  -3-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 3 of 11
(Doc. 13.) Defendants have not responded to Plaintiff’s motion,

nor have Defendants requested any extensions of time to respond.

The time for Defendants to respond has passed. LR 7.3(f)–(g).

Plaintiff’s motion is ripe for ruling. For the reasons stated

herein, the court finds Plaintiff’s motion should be granted.

    To begin, by failing to respond, Defendants have conceded

the merits of Plaintiff’s motion. “The respondent, if opposing a

motion, shall file a response, including brief, within 21 days

after service of the motion . . . .” LR 7.3(f). “If a respondent

fails to file a response within the time required by this rule,

the motion will be considered and decided as an uncontested

motion, and ordinarily will be granted without further notice.”

LR 7.3(k); see also Kinetic Concepts, Inc. v. Convatec Inc., No.

1:08CV00918, 2010 WL 1667285, at *7 (M.D.N.C. Apr. 23, 2010)

(“Defendants' failure to file a ‘brief’ on this issue (in the

manner required by Local Rule 7.3(f)) constitutes a concession

within the terms of Local Rule 7.3(k).”). Plaintiff’s motion

should be granted based on Defendants’ failure to respond at

all, much less within 21 days.

    “Although [the plaintiff’s] motion to dismiss is unopposed

and may ordinarily be granted on that basis, see LR 7.3(k),”

courts normally “examine the motion on its merits to determine

whether the pleadings are sufficient.” See, e.g., McLaughlin v.


                                  -4-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 4 of 11
Nationstar Mortg. LLC, No. 1:18-CV-593, 2018 WL 4356754, at *2

(M.D.N.C. Sept. 12, 2018). This court finds that, even if

Defendants had responded within the 21-day window, their

counterclaim for fraud should be dismissed because: (1) it

relies on a federal criminal statute without a private cause of

action; and (2) it fails to comply with particularity

requirements of Fed. R. Civ. P. 9(b).

    First, Defendants’ counterclaim is for “fraud” and cites

“U.S. Code § 1341. Frauds and Swindles.” (Doc. 11 at 6.)

Defendants are apparently referencing 18 U.S.C. § 1341, because

they cite the first portion of that provision in their

counterclaim. (See id.) However, § 1341 has been widely held to

not contain a private right of action. See Tribble v. Reedy, No.

89-6781, 1989 WL 126783 (4th Cir. 1989) (unpublished table

decision) (finding no private cause of action under 18 U.S.C.

§§ 1341 or 1343 because they are “bare criminal statute[s] which

give[] no express indication of Congressional intent to create a

civil remedy. The legislative history of the statute[s] does not

provide any basis for inferring [] private right[s] of action.”

(internal quotation marks omitted)); Mazyck v. Robinson, C/A No.

1:20-2126-JFA-SVH, 2020 WL 3104697, at *2 (D.S.C. June 11, 2020)

(finding no private cause of action based on 18 U.S.C. § 1341);

Abdul-Sabur v. Wells Fargo Bank, N.A., Civil Action No. 7:19-CV-


                                  -5-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 5 of 11
674, 2020 WL 1670193, at *3 (W.D. Va. Feb. 10, 2020), report and

recommendation adopted, Case No. 7:19-cv-674, 2020 WL 1665313

(W.D. Va. Apr. 3, 2020) (same); Smith v. Bank of Am., Action No.

2:14cv4, 2014 WL 12543910, at *2 (E.D. Va. May 5, 2014) (same);

Lee v. McClellan, No. 3:97CV355-P, 1997 WL 882907, at *5

(W.D.N.C. Nov. 18, 1997), aff'd, 153 F.3d 720 (4th Cir. 1998)

(“The criminal statutes cited by Plaintiffs, 18 U.S.C. §§ 1201,

1341, and 1344, expressly provide for criminal penalties, and no

private cause of action exists under them.”); see also Wisdom v.

First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 409 (8th Cir.

1999); Ryan v. Ohio Edison Co., 611 F.2d 1170, 1178 (6th Cir.

1979) (“[N]o court has interpreted the statute to imply a civil

remedy under this statute. Several courts have decided that no

private right existed under the Mail Fraud Statute.”); Bell v.

Health-Mor, Inc., 549 F.2d 342, 346 (5th Cir. 1977)); Rizvi v.

Urstadt Biddle Props. Inc., 791 F. App'x 282, 283 (2d Cir.

2020); Wilson v. Delta Airlines, 731 F. App'x 90, 91 (3d Cir.),

cert. denied, ____ U.S. ____, 139 S. Ct. 256 (2018). To the

extent Defendants allege a private cause of action under 18

U.S.C. § 1341, that claim fails as a matter of law.1


     1 To the extent Defendants were attempting to allege mail
fraud as part of a Civil RICO action under 18 U.S.C. § 1962(c),
see Slay's Restoration, LLC v. Wright Nat'l Flood Ins. Co., 884
                                        (Footnote continued)


                                  -6-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 6 of 11
     Second, to the extent that Defendants allege a claim for

common law fraud under North Carolina law,2 such a claim also

fails to comply with Fed. R. Civ. P. 9(b). “As multiple district

courts in this circuit have noted, [the] federal pleading

standards are procedural, not substantive, rules, and therefore

govern state law claims raised in a diversity case.” Fuller v.

Aliff, 990 F. Supp. 2d 576, 580 (E.D. Va. 2013); Topshelf Mgmt.,

Inc. v. Campbell-Ewald Co., 117 F. Supp. 3d 722, 726 (M.D.N.C.

2015) (“There is no debate that [Rule 9(b)’s] heightened

pleading applies to [a North Carolina] fraud claim.”); see also

Hatfill v. New York Times Co., 416 F.3d 320, 337 (4th Cir. 2005)

(applying Fed. R. Civ. P. 8(a) to state law claim); Jackson v.

Mecklenburg Cnty., Civil Action No. 3:07-CV-218, 2008 WL

2982468, at *2 (W.D.N.C. July 30, 2008) (“North Carolina



F.3d 489, 492 (4th Cir. 2018), this court finds that such a
claim is not alleged with the specificity required by Fed. R.
Civ. P 9(b). Further, such a liberal construction of Defendants’
pleading would exceed what was expressly pleaded: a standalone
violation of 18 U.S.C. § 1341. Defendants cited 18 U.S.C. § 1341
and quoted its opening provisions. Defendants’ pleading
forecloses such a liberal interpretation.

     2 Again, such a liberal construction is, to put it mildly,
stretching Defendants’ own pleadings. See supra, note 1.
Defendants cited a specific provision of Title 18 of the United
States Code and then quoted part of its provision. Defendants
tied their counterclaim to 18 U.S.C. § 1341. However, without a
response from Defendants, the court addresses the liberal
construction that Defendants were attempting to allege a claim
for common law fraud under North Carolina law.
                                  -7-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 7 of 11
substantive law applies to the elements of Plaintiffs' state law

claims but the Federal Rules of Civil Procedure govern

procedural law and North Carolina ‘pleading requirements, so far

as they are concerned with the degree of detail to be alleged,

are irrelevant in federal court even as to claims arising under

state law.’” (quoting Andresen v. Diorio, 349 F.3d 8, 17 (1st

Cir. 2003))).

    “In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person's

mind may be alleged generally.” Fed. R. Civ. P. 9(b). “Rule 9(b)

refers to ‘alleging fraud,’ not to causes of action or elements

of fraud. When a plaintiff makes an allegation that has the

substance of fraud, therefore, he cannot escape the requirements

of Rule 9(b) by adding a superficial label . . . .” Cozzarelli

v. Inspire Pharms. Inc., 549 F.3d 618, 629 (4th Cir. 2008). To

comply with Rule 9(b), a claimant must allege with particularity

“the time, place, and contents of the false representations, as

well as the identity of the person making the misrepresentation

and what he obtained thereby.” Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 784 (4th Cir. 1999).

    Defendants have failed to allege any fraudulent scheme with

particularity. Defendants do not name the person who made the


                                  -8-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 8 of 11
allegedly false representation, nor do Defendants allege for

whom the “insurance agent” worked. (Doc. 11 at 6.) Defendants do

not allege any time, much less a particular time when these

allegedly fraudulent acts took place. Though the contents of the

alleged misrepresentation are broadly alleged, there is no

specificity about the details of the policy other than that

“ARS” was included as a “subsidiary of Casey’s Towing.” (Id.)

Defendants also do not allege a place where these alleged

misrepresentations occurred.

    Finally, Defendants do not allege what was obtained as a

result of the alleged fraud or how they relied on the alleged

misrepresentations made by the insurance agent to obtain it.

         In North Carolina, a fraud claim is fatally
    defective unless it alleges detrimental reliance, and
    damages proximately flowing from such reliance, with
    particularity. Frank M. McDermott, Ltd. v. Moretz, 898
    F.2d 418, 421 (4th Cir. 1990). The Fourth Circuit has
    held that “[r]easonable, detrimental reliance upon a
    misrepresentation is an essential element of a cause
    of action for fraud . . . and such reliance must be
    pled with particularity.” Learning Works, Inc. v. The
    Learning Annex, Inc., 830 F.2d 541, 542 (4th Cir.
    1987) (citing Call Carl, Inc. v. BP Oil Corp., 554
    F.2d 623, 629 (4th Cir.1977), and Rule 9(b)).

Food Lion, LLC v. Schuster Mktg. Corp., 382 F. Supp. 2d 793, 798

(E.D.N.C. 2005).

    Defendants allege the following:

    When ARS was having difficulty finding coverage, the
    agent wrote a policy to insure ARS as a subsidiary of
    Casey’s Towing. There is no evidence that

                                  -9-



    Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 9 of 11
     representatives from Casey’s Towing were aware of the
     change.

(Doc. 11 at 6.) Defendants allege that Casey’s Auto was never

aware of the change to the policy listing ARS as a subsidiary,

so Casey’s Auto could not, according to Defendants’ own

allegations, have relied on the allegedly fraudulent acts.

Casey’s Auto could, therefore, not have obtained anything by

relying on the alleged fraud. As to ARS, the allegations suggest

that Defendant ARS was actually involved in the alleged fraud in

an effort to obtain coverage, yet Defendants bring the

counterclaim together and against Plaintiff. Defendants’ fraud

allegations are unclear and fall well short of the particularity

requirements imposed by Fed. R. Civ. P. 9(b).3

     In sum, the court finds that Plaintiff’s motion to dismiss

Defendants’ counterclaim should be granted. Defendants have

failed to respond to Plaintiff’s motion to dismiss the

counterclaim, Defendants allege a cause of action under a

federal criminal statute without a private cause of action, and




     3 Plaintiff points out that Defendants deny that they were
separate business entities while simultaneously claiming that
the insurance policy was fraudulent because it listed ARS as a
subsidiary of Casey’s Auto. (Compare Doc. 1 ¶ 16, with Doc. 11
at 6.) Defendants’ contradictory pleadings add further
obfuscation to the alleged fraudulent scheme and eviscerate any
particularity in their counterclaim pleading.
                                 -10-



   Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 10 of 11
Defendants fail to allege their counterclaim for fraud with the

particularity required by Fed. R. Civ. P. 9(b).

    IT IS THEREFORE ORDERED that Plaintiff’s Motion to Dismiss

Defendants’ Counterclaim, (Doc. 12), is GRANTED and that this

case is DISMISSED WITH PREJUDICE.

    A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

    This the 21st day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 -11-



   Case 1:19-cv-00957-WO-JLW Document 18 Filed 09/21/20 Page 11 of 11
